Case 1:18-cv-01763-MEH Document 133 Filed 11/02/20 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 18-cv-01763-MEH

VAIL SUMMIT RESORTS, INC.,

       Plaintiff,

v.

ZIP-FLYER, LLC, a Kentucky limited liability company,
ZIP- FLYER, LLC, a New York limited liability company, and
SHAWN LERNER,

       Defendants.


                                      MINUTE ORDER

Entered by Michael E. Hegarty, United States Magistrate Judge, on November 2, 2020.

        At the request of the parties, the hearing set for November 2, 2020 is vacated and
rescheduled to November 4, 2020 at 2:00 p.m., in Courtroom A501 on the fifth floor of the Alfred
A. Arraj United States Courthouse, 901 19th Street, Denver, Colorado. Mr. Jason Wesoky, Ms.
Kylie Schmidt, and Defendant Shawn Lerner are directed to appear either in person or by telephone
before the Court. Plaintiff’s counsel may also appear in person or by telephone. Anyone appearing
in person must comply with General Order 2020-14 governing Court Operations During the
COVID-19 Pandemic, which may be accessed at www.cod.uscourts.gov. Please remember that
anyone seeking entry into the Alfred A. Arraj United States Courthouse will be required to show a
valid photo identification. See D.C. Colo. LCivR 83.2(b). Anyone appearing by telephone shall call
the following conference line at the appointed time:

Number:      888-278-0296
Access code: 8212991#

        Please remember that, when you call in, you may be entering a proceeding already in
progress for a different case; therefore, as you would if you were present in the courtroom,
please ensure silence until your case is called.
